Order entered January 28, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01015-CR

                           MICHAEL D. WILLIAMS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F94-03570-TK

                                          ORDER
       The Court DENIES appellant’s January 23, 2013 motion for oral argument.          After

reviewing appellant’s brief, the Court has determined that the decisional process would not be

significantly aided by oral argument. See TEX. R. APP. P. 39.1(d). The appeal will be set for

submission on the next available no argument docket.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE